Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim(s) 1,12,15 is/are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Taka ‘760.
As to claims 1,12,15, Takashima et al 2001153760 teach (Figure 1) an apparatus, comprising: cabinet 1 having an opening (via valve 13) for a sample 22 housing 11 (Figure 2) to enter there through, and analyzer 15/16 within the cabinet.  The system includes an assembly of the housing 11, cover 10, and mechanism 23 to hold the housing 11 and cover 10 together.  A demolding mechanism 12,36 will engage the assembly to remove the mechanism 23 (and cover) to expose the sample (Figure 4).  Transporting mechanism will transport the housing from the demolding position in chamber 7 to an analysis (15/16) within chamber 14, where the sample surface is analyzed by the analyzer.  The position of chamber 7 is different from the chamber 14. 

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a1,a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Taka ‘760.
As to claim 11, the volume of the housing 11 is much greater than that of the sample 22, and it’s known to test metal that is within the mold from which the liquid was collected.

Claims 10,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al as applied to claim 1 above, and further in view of Anderson 2016/204683.
As to claim 10, it would have been obvious to employ a optical emission spectrometer to test metal as Anderson teaches (ABSTRACT and Para 2) such to provide for effective measuring.

Claims 10,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al as applied to claim 1 above, and further in view of Mizukami et al 2004-12336.
As to claims 10,19, it would have been obvious to employ a optical emission spectrometer to test metal as Mizukami et al teach (Para 1) use of spark emission spectrometer testing of metal samples to provide effective measuring.

Claims 2-9,13,14,16-18,20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri  from 7am to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh D Patel, can be reached at telephone number 572-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2855